UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended June 30, 2007 Commission File Number 0-6253 SIMMONS FIRST NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Arkansas 71-0407808 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 501 Main Street, Pine Bluff, Arkansas 71601 (Address of principal executive offices) (Zip Code) 870-541-1000 (Registrant's telephone number, including area code) Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.S Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): £ Large accelerated filer S Accelerated filer £ Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.).£ YesS No The number of shares outstanding of the Registrant’s Common Stock as of July 27, 2007 was 14,012,191. Simmons First National Corporation Quarterly Report on Form 10-Q June 30, 2007 INDEX Page No. Part I: Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets June 30, 2007 and December 31, 2006 3-4 Consolidated Statements of Income Three months and six months ended June 30, 2007 and 2006 5 Consolidated Statements of Cash Flows Six months ended June 30, 2007 and 2006 6 Consolidated Statements of Stockholders' Equity 7 Six months ended June 30, 2007 and 2006 Condensed Notes to Consolidated Financial Statements 8-19 Report of Independent Registered Public Accounting Firm 20 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21-45 Item 3. Quantitative and Qualitative Disclosure About Market Risk 45-48 Item 4. Controls and Procedures 48 Part II: Other Information Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 4. Submission of Matters to a Vote of Security Holders 49-50 Item 6. Exhibits 50-52 Signatures 53 Part I:Financial Information Item 1.Financial Statements Simmons First National Corporation Consolidated Balance Sheets June 30, 2007 and December 31, 2006 ASSETS June 30, December 31, (In thousands, except share data) 2007 2006 (Unaudited) Cash and non-interest bearing balances due from banks $ 71,915 $ 83,452 Interest bearing balances due from banks 45,084 45,829 Federal funds sold 2,600 21,870 Cash and cash equivalents 119,599 151,151 Investment securities 525,581 527,126 Mortgage loans held for sale 9,928 7,091 Assets held in trading accounts 4,496 4,487 Loans 1,821,430 1,783,495 Allowance for loan losses (25,197 ) (25,385 ) Net loans 1,796,233 1,758,110 Premises and equipment 70,873 67,926 Foreclosed assets held for sale, net 1,484 1,940 Interest receivable 21,868 21,974 Bank owned life insurance 36,881 36,133 Goodwill 60,605 60,605 Core deposit premiums 3,786 4,199 Other assets 9,084 10,671 TOTAL ASSETS $ 2,660,418 $ 2,651,413 See Condensed Notes to Consolidated Financial Statements. 3 Simmons First National Corporation Consolidated Balance Sheets June 30, 2007 and December 31, 2006 LIABILITIES AND STOCKHOLDERS’ EQUITY June 30, December 31, (In thousands, except share data) 2007 2006 (Unaudited) LIABILITIES Non-interest bearing transaction accounts $ 308,047 $ 305,327 Interest bearing transaction accounts and savings deposits 763,017 738,763 Time deposits 1,109,036 1,131,441 Total deposits 2,180,100 2,175,531 Federal funds purchased and securities sold under agreements to repurchase 97,947 105,036 Short-term debt 11,072 6,114 Long-term debt 82,599 83,311 Accrued interest and other liabilities 25,395 22,405 Total liabilities 2,397,113 2,392,397 STOCKHOLDERS’ EQUITY Capital stock Class A, common, par value $0.01 a share, authorized 60,000,000 shares at 2007 and 30,000,000 shares at 2006, 14,059,631 issued and outstanding at 2007 and 14,196,855 at 2006 141 142 Surplus 44,773 48,678 Undivided profits 220,981 212,394 Accumulated other comprehensive loss Unrealized depreciation on available-for-sale securities, net of income tax credits of $1,554 at 2007 and $1,319 at 2006 (2,590 ) (2,198 ) Total stockholders’ equity 263,305 259,016 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 2,660,418 $ 2,651,413 See Condensed Notes to Consolidated Financial Statements. 4 Simmons First National Corporation Consolidated Statements of Income Three and Six Months Ended June 30, 2007 and 2006 Three Months Ended Six Months Ended June 30, June 30, (In thousands, except per share data) 2007 2006 2007 2006 (Unaudited) (Unaudited) INTEREST INCOME Loans $ 35,051 $ 31,694 $ 69,147 $ 61,781 Federal funds sold 395 192 1,096 367 Investment securities 5,889 4,978 11,610 9,808 Mortgage loans held for sale 133 128 236 228 Assets held in trading accounts 35 19 53 44 Interest bearing balances due from banks 297 259 807 556 TOTAL INTEREST INCOME 41,800 37,270 82,949 72,784 INTEREST EXPENSE Deposits 16,468 12,641 32,664 23,909 Federal funds purchased and securities sold under agreements to repurchase 1,292 1,064 2,748 2,168 Short-term debt 49 225 118 321 Long-term debt 1,198 1,148 2,395 2,242 TOTAL INTEREST EXPENSE 19,007 15,078 37,925 28,640 NET INTEREST INCOME 22,793 22,192 45,024 44,144 Provision for loan losses 831 789 1,582 2,497 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 21,962 21,403 43,442 41,647 NON-INTEREST INCOME Trust income 1,474 1,293 3,111 2,660 Service charges on deposit accounts 3,656 4,209 7,153 7,972 Other service charges and fees 692 592 1,500 1,250 Income on sale of mortgage loans, net of commissions 727 755 1,407 1,431 Income on investment banking, net of commissions 153 90 303 197 Credit card fees 3,025 2,699 5,674 5,157 Premiums on sale of student loans 741 659 1,623 1,395 Bank owned life insurance income 359 415 723 716 Other income 510 804 1,298 1,350 TOTAL NON-INTEREST INCOME 11,337 11,516 22,792 22,128 NON-INTEREST EXPENSE Salaries and employee benefits 13,903 13,466 27,628 26,971 Occupancy expense, net 1,624 1,541 3,273 3,061 Furniture and equipment expense 1,507 1,456 2,973 2,874 Loss on foreclosed assets 36 40 59 73 Deposit insurance 68 71 135 140 Other operating expenses 5,873 5,727 12,158 11,307 TOTAL NON-INTEREST EXPENSE 23,011 22,301 46,226 44,426 INCOME BEFORE INCOME TAXES 10,288 10,618 20,008 19,349 Provision for income taxes 3,257 3,322 6,340 6,065 NET INCOME $ 7,031 $ 7,296 $ 13,668 $ 13,284 BASIC EARNINGS PER SHARE $ 0.50 $ 0.51 $ 0.97 $ 0.93 DILUTED EARNINGS PER SHARE $ 0.49 $ 0.51 $ 0.95 $ 0.92 See Condensed Notes to Consolidated Financial Statements. 5 Simmons First National Corporation Consolidated Statements of Cash Flows Six Months Ended June 30, 2007 and 2006 June 30, June 30, (In thousands) 2007 2006 (Unaudited) OPERATING ACTIVITIES Net income $ 13,668 $ 13,284 Items not requiring (providing) cash Depreciation and amortization 2,872 2,710 Provision for loan losses 1,582 2,497 Net amortization of investment securities 141 311 Deferred income taxes 71 (482 ) Bank owned life insurance income (723 ) (716 ) Changes in Interest receivable 106 183 Mortgage loans held for sale (2,837 ) (5,391 ) Assets held in trading accounts (9 ) 24 Other assets 1,586 (1,631 ) Accrued interest and other liabilities 2,931 4,756 Income taxes payable (12 ) 147 Net cash provided by operating activities 19,376 15,692 INVESTING ACTIVITIES Net originations of loans (40,714 ) (24,525 ) Purchases of premises and equipment, net (5,405 ) (4,620 ) Proceeds from sale of foreclosed assets 1,465 558 Proceeds from maturities of available-for-sale securities 60,238 13,512 Purchases of available-for-sale securities (60,314 ) (6,805 ) Proceeds from maturities of held-to-maturity securities 17,509 9,933 Purchases of held-to-maturity securities (16,422 ) (24,365 ) Purchases of bank owned life insurance (25 ) Net cash used in investing activities (43,668 ) (36,312 ) FINANCING ACTIVITIES Net change in deposits 4,569 50,433 Net change in short-term debt 4,958 37,023 Dividends paid (5,081 ) (4,698 ) Proceeds from issuance of long-term debt 4,725 Repayment of long-term debt (5,437 ) (3,947 ) Net change in Federal funds purchased and securities sold under agreements to repurchase (7,089 ) (17,538 ) Repurchase of common stock, net (3,905 ) (4,116 ) Net cash (used in) provided by financing activities (7,260 ) 57,157 (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (31,552 ) 36,537 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 151,151 101,573 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 119,599 $ 138,110 See Condensed Notes to Consolidated Financial Statements. 6 Simmons First National Corporation Consolidated Statements of Stockholders’ Equity Six Months Ended June 30, 2007 and 2006 Accumulated Other Common Comprehensive Undivided (In thousands, except share data) Stock Surplus Loss Profits Total Balance, December 31, 2005 $ 143 $ 53,723 $ (4,360 ) $ 194,579 $ 244,085 Comprehensive income Net income 13,284 13,284 Change in unrealized depreciation on available-for-sale securities, net of income tax credits of $826 (1,375 ) (1,375 ) Comprehensive income 11,909 Stock issued as bonus shares – 7,700 shares 209 209 Exercise of stock options – 51,580 shares 1 788 789 Securities exchanged under stock option plan (640 ) (640 ) Stock granted under Stock-based compensation plans 50 50 Repurchase of common stock – 164,900 shares (2 ) (4,523 ) (4,525 ) Dividends paid – $0.33 per share (4,698 ) (4,698 ) Balance, June 30, 2006 (Unaudited) 142 49,607 (5,735 ) 203,165 247,179 Comprehensive income Net income 14,197 14,197 Change in unrealized depreciation on available-for-sale securities, net of income taxes of $2,122 3,537 3,537 Comprehensive income 17,734 Stock issued as bonus shares – 2,500 shares 66 66 Exercise of stock options – 55,300 shares 1 728 729 Stock granted under Stock-based compensation plans 38 38 Securities exchanged under stock option plan (651 ) (651 ) Repurchase of common stock – 38,200 shares (1 ) (1,110 ) (1,111 ) Dividends paid – $0.35 per share (4,968 ) (4,968 ) Balance, December 31, 2006 142 48,678 (2,198 ) 212,394 259,016 Comprehensive income Net income 13,668 13,668 Change in unrealized depreciation on available-for-sale securities, net of income tax credits of $235 (392 ) (392 ) Comprehensive income 13,276 Stock issued as bonus shares – 8,800 shares 250 250 Exercise of stock options – 17,900 shares 309 309 Stock granted under Stock-based compensation plans 108 108 Securities exchanged under stock option plan (98 ) (98 ) Repurchase of common stock – 161,578 shares (1 ) (4,474 ) (4,475 ) Dividends paid – $0.36 per share (5,081 ) (5,081 ) Balance, June 30, 2007 (Unaudited) $ 141 $ 44,773 $ (2,590 ) $ 220,981 $ 263,305 See Condensed Notes to Consolidated Financial Statements. 7 SIMMONS FIRST NATIONAL CORPORATION CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1:BASIS OF PRESENTATION The consolidated financial statements include the accounts of Simmons First National Corporation and its subsidiaries.Significant intercompany accounts and transactions have been eliminated in consolidation. All adjustments made to the unaudited financial statements were of a normal recurring nature.In the opinion of management, all adjustments necessary for a fair presentation of the results of interim periods have been made. Certain prior year amounts are reclassified to conform to current year classification.The consolidated balance sheet of the Company as of December 31, 2006 has been derived from the audited consolidated balance sheet of the Company as of that date.The results of operations for the period are not necessarily indicative of the results to be expected for the full year. Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Form 10-K annual report for 2006 filed with the Securities and Exchange Commission. The Company adopted the provisions of Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109, on January 1, 2007.See Note 6 – Income Taxes for additional information.There have been no other significant changes to the Company’s accounting policies from the 2006 Form 10-K. Recently Issued Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements.Statement No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.The Statement is effective for the Company on January 1, 2008 and is not expected to have a significant impact on the Company’s financial position, operations or cash flows. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities
